                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 20-mc-80023-JSC
                                           IN RE: REQUEST FOR JUDICIAL
                                           ASSISTANCE FROM OBOLONSKYI
                                   8       DISTRICT COURT IN KYIV, UKRAINE,
                                                                                             ORDER RE: EX PARTE
                                   9                                                         APPLICATION FOR JUDICIAL
                                                                                             ASSISTANCE
                                  10
                                                                                             Re: Dkt. No. 1
                                  11

                                  12
Northern District of California
 United States District Court




                                              The United States, on behalf of the Obolonskyi District Court in Kyiv, Ukraine (“the
                                  13
                                       Ukrainian Court”), has filed an ex parte application to take discovery pursuant to 28 U.S.C. §
                                  14
                                       1782. (Dkt. No. 1.) That statute allows a district court to order a person residing or found within
                                  15
                                       its district to produce documents or provide testimony for use in a foreign legal proceeding, unless
                                  16
                                       the disclosure would violate a legal privilege. Here, the United States seeks an order appointing
                                  17
                                       Emmet P. Ong, Assistant United States Attorney, Commissioner for the purposes of obtaining
                                  18
                                       information from Cloudflare, Inc., in the form of written statement. Upon consideration of the
                                  19
                                       application and the relevant legal authority, the Court GRANTS the application.
                                  20
                                                                                 BACKGROUND
                                  21
                                              On September 27, 2019, the Ukrainian Court issued a Letter of Request under the Hague
                                  22
                                       Evidence Convention seeking evidence for a civil action pending in the Ukraine, Liudmyla
                                  23
                                       Petrivna Kozlovska v. Public Organization “Stop Corruption,” Ref. No. 756/14307/18. (Dkt. No.
                                  24
                                       3 at 5.1) In that action, the plaintiff contends that the defendant “posted negative false information
                                  25
                                       as to the plaintiff that violated her non-proprietary rights to respect honor, dignity, business
                                  26
                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   reputation” on the website Stopcor.org. (Id. at 9.) The defendant “has filed a defense, where it

                                   2   disputes the claim referring to the fact that it has no connection with the article published, as it is

                                   3   not the owner (user) of the indicated website www.stopcor.org, it doesn’t have access to the

                                   4   servers of this website as well as the defendant is not the author or content editor of posting as to

                                   5   the plaintiff.” (Id.) The registrar of the domain name stopcor.org is CloudFlare, Inc. (Id.) The

                                   6   Ukrainian Court is thus seeking information from CloudFlare regarding the “surname, name, place

                                   7   of registration and residence, telephone, e-mail (as to the individual) or name of the legal entity,

                                   8   USREOU code, its location, phone, e-mail (as to the legal entity).” (Id. at 9-10.)

                                   9          The Ukrainian Court’s request was transmitted to the U.S. Department of Justice, Civil

                                  10   Division, Office of Foreign Litigation, Office of International Judicial Assistance in Washington

                                  11   D.C. pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial

                                  12   Matters. (Dkt. No. 3 at Ex. A.) On January 7, 2020, the request was transmitted to the United
Northern District of California
 United States District Court




                                  13   States Attorney’s Office for the Northern District of California who thereafter filed the underlying

                                  14   action. The United States represents that CloudFlare has advised it that it cannot “voluntarily

                                  15   comply” with the request for information. (Dkt. No. 3 at ¶ 5.) It makes no representation

                                  16   regarding whether the defendant in the underlying Ukrainian action objects.

                                  17                                           LEGAL STANDARD

                                  18          Section 1782(a) provides, in pertinent part:

                                  19                  The district court of the district in which a person resides or is found
                                                      may order him to give his testimony or statement or to produce a
                                  20                  document or other thing for use in a proceeding in a foreign or
                                                      international tribunal, including criminal investigations conducted
                                  21                  before formal accusation. The order may be made pursuant to a letter
                                                      rogatory issued, or request made, by a foreign or international tribunal
                                  22                  or upon the application of any interested person and may direct that
                                                      the testimony or statement be given, or the document or other thing
                                  23                  be produced, before a person appointed by the court.
                                  24   28 U.S.C. § 1782(a). A litigant in a foreign action qualifies as an “interested person” under

                                  25   Section 1782. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256 (2004). To

                                  26   apply for discovery pursuant to Section 1782, a formal proceeding in the foreign jurisdiction need

                                  27   not be currently pending, or even imminent. Id. at 258-59. Instead, all that is necessary is that a

                                  28   “dispositive ruling” by the foreign adjudicative body is “within reasonable contemplation.” Id. at
                                                                                           2
                                   1   259 (holding that discovery was proper under Section 1782 even though the applicant’s complaint

                                   2   was still only in the investigative stage). When it comes to requests directly from foreign courts,

                                   3   district courts typically handle Section 1782 discovery requests in the context of an ex parte

                                   4   application for an order appointing a commissioner to collect the information. See In re Letters

                                   5   Rogatory from Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976) (holding that the

                                   6   subpoenaed parties may object and exercise due process rights by bringing motions to quash the

                                   7   subpoenas after the court issues a Section 1782 order); see, e.g., In re Request for Int’l Judicial

                                   8   Assistance from the Nat’l Ct. Admin. of the Republic of Korea, No. C15-80069 MISC LB, 2015

                                   9   WL 1064790, at *2 (N.D. Cal. Mar. 11, 2015) (granting ex parte application for a Section 1782

                                  10   order); In re Request for Int’l Judicial Assistance from the 16th Family Ct. of the Supreme Ct. of

                                  11   Justice of the Fed. Dist., No. 14-mc-80083-JST, 2014 WL 1202545, at *1 (N.D. Cal. Mar. 19,

                                  12   2014) (same).
Northern District of California
 United States District Court




                                  13          The court retains wide discretion to grant discovery under Section 1782. See Intel, 542

                                  14   U.S. at 260-61. In exercising its discretion, the court considers the following factors: (1) whether

                                  15   the “person from whom discovery is sought is a participant in the foreign proceeding”; (2) “the

                                  16   nature of the foreign tribunal, the character of the proceedings underway abroad, and the

                                  17   receptivity of the foreign government or the court or agency abroad to U.S. federal court judicial

                                  18   assistance”; (3) whether the request “conceals an attempt to circumvent foreign proof-gathering

                                  19   restrictions or other policies of a foreign country or the United States”; and (4) whether the request

                                  20   is “unduly intrusive or burdensome.” Id. at 264-65; see also In re Request for Judicial Assistance

                                  21   from the Seoul Dist. Crim. Ct., 555 F.2d 720, 723 (9th Cir. 1977) (citation omitted) (noting that

                                  22   the only requirements explicit in the statute are that the request be made by a foreign or

                                  23   international tribunal, and that the testimony or material requested be for use in a proceeding in

                                  24   such a tribunal, but also holding “that the investigation in connection with which the request is

                                  25   made must related to a judicial or quasi-judicial controversy”).

                                  26          “A district court’s discretion is to be exercised in view of the twin aims of [Section] 1782:

                                  27   providing efficient assistance to participants in international litigation, and encouraging foreign

                                  28   countries by example to provide similar assistance to our courts.” Nat’l Ct. Admin. of the Republic
                                                                                         3
                                   1   of Korea, 2015 WL 1064790, at *2 (citing Schmitz v. Bernstein Libehard & Lifshitz, LLP, 376

                                   2   F.3d 79, 85 (2d Cir. 2004)). The party seeking discovery need not establish that the information

                                   3   sought would be discoverable under the foreign court’s law or that the U.S. would permit the

                                   4   discovery in an analogous domestic proceeding. See Intel, 542 U.S. at 247, 261-63.

                                   5          Unless the district court orders otherwise, the discovery authorized by the court must be

                                   6   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                   7   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                   8   Cir. 1994).

                                   9                                              DISCUSSION

                                  10          A. Statutory Authority

                                  11          The United States’ application satisfies the minimum requirements of Section 1782. First,

                                  12   CloudFlare’s offices are location in San Francisco, California which is within the Northern
Northern District of California
 United States District Court




                                  13   District of California. (Dkt. No. 3 at ¶ 6.) Second, the requested discovery is for use in a civil

                                  14   action pending in a court in the Ukraine. With respect to the third factor, Section 1782 plainly

                                  15   states that discovery orders may issue upon the request of either a foreign tribunal or an interested

                                  16   party. 28 U.S.C. § 1782(a). The United States is making the application on behalf of the

                                  17   Ukrainian Court, the foreign tribunal before which the civil action is pending. Lastly, the instant

                                  18   ex parte application is an acceptable method of requested discovery under Section 1782. See

                                  19   Tokyo Dist., Tokyo, Japan, 539 F.2d at 1219.

                                  20          B. Discretion

                                  21          The Court finds good cause to exercise its discretion to authorize the requested discovery

                                  22   and appoint Assistant United States Attorney Emmet P. Ong as a Commissioner to obtain this

                                  23   discovery from CloudFlare. See Intel, 542 U.S. at 260-61. CloudFlare is not a party to the

                                  24   Ukrainian action, and therefore discovery regarding its records is unattainable absent Section

                                  25   1782(a) aid. With respect to the second discretionary factor and the nature and receptivity of the

                                  26   foreign tribunal, the United States represents that the Ukrainian Court has requested assistance in

                                  27   obtaining this discovery. There is nothing to suggest that the request here is an “attempt to

                                  28   circumvent proof-gathering restrictions or other policies of a foreign country or the United States.”
                                                                                         4
                                   1   Id. at 264-65; see In re Request for Judicial Assistance from the Dist. Court in Svitavy, Czech

                                   2   Republic, 748 F. Supp. 2d 522, 527 (E.D. Va. 2010) (“Clearly, the Svitavy Court is receptive to

                                   3   the assistance of this Court, considering that the Request for Judicial was initiated by the Svitavy

                                   4   Court itself, not by a litigant operating independently.”). Finally, the requested information is not

                                   5   unduly burdensome or intrusive. Section 1782 provides that the district court “may direct that the

                                   6   testimony or statement be given, or the document or other thing be produced, before a person

                                   7   appointed by the court. By virtue of his appointment, the person appointed has power to

                                   8   administer any necessary oath and take the testimony or statement.” 28 U.S.C. § 1728(a). The

                                   9   United States seeks a written statement from CloudFlare regarding the owner or user of the

                                  10   domain name on behalf of the Ukrainian Court.

                                  11                                             CONCLUSION

                                  12          For the reasons described above, the Court GRANTS the 1782 application as follows:
Northern District of California
 United States District Court




                                  13          1. The Court appoints Assistant United States Attorney Emmet P. Ong as Commissioner

                                  14              and authorizes Mr. Ong to issue the subpoena attached to his declaration to CloudFlare.

                                  15          2. At the time of service of the subpoena, the United States must also serve a copy of this

                                  16              Order on CloudFlare. The return date on the subpoena must be at least 30 days from

                                  17              the date of service.

                                  18          3. Within 7 days of receipt of the subpoena and this Order, CloudFlare shall provide

                                  19              copies of the subpoena and this order to domain name owner(s) or users.

                                  20          4. Within 14 days from the date of receipt of copies of the subpoena and this Order, any

                                  21              interested person may file a motion in this Court contesting the subpoena. Should any

                                  22              person do so, this action shall automatically be reopened.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 5, 2020

                                  26
                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
                                                                                         5
